Citation Nr: 1635868	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to February 1987, from October 1990 to April 1991, from February 1999 to April 1999, and from April 2002 to September 2002.  He had additional service with the Army Reserve. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In an October 2007 rating decision, the RO denied entitlement to service connection for diabetes mellitus, hypertension, left knee disability, and right knee disability.  

In November 2007, the Veteran filed a notice of disagreement with respect to the diabetes mellitus and hypertension issues.  A statement of the case was issued in June 2008 and a substantive appeal was received in August 2008.

In February 2009, the Veteran testified at a Board hearing regarding the diabetes mellitus and hypertension issues; the transcript is of record.  

Such issues were remanded in January 2010 and August 2011.  

In October 2008, the Veteran filed a notice of disagreement with the bilateral knee issues.  A statement of the case was issued in January 2012 and a substantive appeal was received in February 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (IDT) during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101 (23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101 (26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6 (d)(4). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contended at his February 2009 hearing that he was diagnosed with high sugar and diabetes in 1999.  02/25/2009 VBMS entry, Hearing Testimony at 7.  Furthermore, the Veteran stated that he was diagnosed with high blood pressure in 2000 and was significantly affected by it in 2003 when he started taking medication for it.  Id. at 8.  VA treatment records indicate an onset of diabetes in January 2005 through self-report by the Veteran.  A review of his service treatment records does indicate a diagnosis of high blood sugar in January 1999.  12/11/2014 VBMS entry, STR-Medical - Annotated (#1).

The Board remanded the claim in January 2010 for a VA examination to determine if the Veteran's diabetes and hypertension are related to active service.  The March 2010 examiner indicated in the examination report that the Veteran's hypertension was diagnosed in 2002 and that his diabetes mellitus began in 2004 when the Veteran was on active duty.  03/19/2010 VBMS entry, VA Examination.  In the Remand, the Board noted that the Veteran did not have any periods of active duty after the April to September 2002 period and there is no objective evidence that the Veteran was diagnosed with hypertension while on active duty.  The examiner issued an addendum in April 2010 indicating that there was no evidence of diagnosis of or treatment for hypertension or diabetes during a verified period of active service.  04/26/2010 VBMS entry, Medical Treatment Record-Government Facility.

The Veteran has variously expressed his belief that his diabetes mellitus and hypertension were diagnosed within one year of his release from active duty, or that conditions were diagnosed while he was serving in the reserves.  Presumptions for diabetes mellitus and hypertension apply to the Veteran's final period of active service from April 2002 to September 2002.  

While it appears that diabetes mellitus and hypertension were diagnosed while the Veteran was in the reserves (August 2003 to November 2005), in order for service connection to be warranted, these conditions would have to have manifested during a period of ACDUTRA.  A military personnel record reflects that the Veteran had Annual Training (AT) from June 3, 2004 and on June 16 this was transitioned to ACDUTRA.  Another record reflects that he had ACDUTRA from June 17, 2004 for 14 days.  03/21/2014 VBMS entry, Military Personnel Record.  Based on the current evidence of record, the Board is unable to determine the Veteran's other periods of ACDUTRA and IDT to make a finding as to whether any disability manifested during a period of ACDUTRA.  It is also not clear that an attempt has been made to obtain all service treatment records from his period of reserve service.

In February 2016, the Veteran filed a claim of service connection for hypertension, asserting that this condition was secondary to service-connected depressive disorder (30 percent as of April 27, 2012).  02/22/2016 VBMS entry, VA 21-526EZ, Fully Developed Claim (Compensation).  An April 2016 VA examiner opined that his hypertension was not proximately due or the result of his depressive disorder not otherwise specified.  04/27/2016 VBMS entry, C&P Exam.  The examiner, however, did not proffer an opinion regarding aggravation.  Thus, remand is necessary for an opinion.  

With regard to the claimed bilateral knee condition, the Board notes that a January 2012 VA examiner opined that the Veteran's bilateral knee degenerative joint disease is not due to his military service.  The examiner could find no military event to account for bilateral knee arthritis.  The examiner stated that his condition is likely due to wear and tear of his knee joints over an extended period of time.  01/19/2012 VBMS entry, VA Examination at 30.  

The Veteran asserts that his bilateral knee condition is due to physical strain due to military duties incurred during active duty service and his periods of ACDUTRA.  02/13/2012 VBMS entry, VA 9 Appeal to Board of Appeals.  Initially, any outstanding reserve records would be relevant to the bilateral knee issue.  Moreover, it does not appear that the examiner considered the Veteran's lay contentions in formulating the etiological opinion, thus another opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the reserves for the period from August 2003 to November 2005, including the unit of assignment, and the dates and duty status of his service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Contact the appropriate repository of records to request any outstanding service treatment or personnel records associated with the Veteran's period of reserve service from August 2003 to November 2005.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

3.  Request that a VA examiner with appropriate expertise review the virtual folder to ascertain the nature and etiology of his claimed hypertension.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  The examiner is asked to respond to the following:

a) Whether it is at least as likely as not (i.e., a likelihood of 
50 percent or more) that hypertension is caused by a service-connected disability, to include depressive disorder.

b)  Whether it is at least as likely as not (50 percent or greater probability) that hypertension has been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability, to include depressive disorder.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

An examination should only be scheduled if deemed necessary by the examiner.

4.  Schedule the Veteran for a VA orthopedic examination with appropriate expertise in order to ascertain the nature and etiology of his claimed bilateral knee disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

Please state whether any disability of the left or right knee at least as likely as not (50 percent or greater probability) had its onset during a period of active service, ACDUTRA, or IDT.  

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




